Citation Nr: 1100063	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-19 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss disability.

2.  Entitlement to service connection for an upper torso skeletal 
disability.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Jennifer Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 24, 1990 to May 4, 1990 and from January 2003 to January 
2004.  The Veteran also subsequently served in the United States 
Army Reserve.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which, in part, denied the Veteran's claims of 
entitlement to service connection for a right ear hearing loss 
disability, an upper torso skeletal condition, and PTSD.


FINDINGS OF FACT

1.  The weight of the competent evidence of record does not 
demonstrate that the Veteran has a right ear hearing loss 
disability related to service.  

2.  The weight of the competent evidence of record does not 
demonstrate that the Veteran has an upper torso skeletal 
disability related to service.

3.  The weight of the competent evidence of record demonstrates 
that the Veteran has been diagnosed with PTSD under the DSM-IV 
criteria due to an in-service stressor.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by the Veteran's active military service, and may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R.     §§ 3.303, 
3.307, 3.309, 3.385 (2010).

2.  An upper torso skeletal disability was not incurred or 
aggravated by the Veteran's active military service, and may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, (2010).

3.  PTSD was incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.

As part of the notice, VA must specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the present case, correspondence dated August 2006, prior to 
the May 2008 rating decision, satisfied the duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In that same 
correspondence, the RO additionally notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(c).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured, which include VA outpatient 
treatment records and private treatment records.  As the Board 
will discuss in detail in the analysis below, the Veteran was 
provided with VA examinations for hearing loss and PTSD in August 
2007.  

The reports of the audiological and PTSD evaluations indicate 
that the examiners reviewed the Veteran's claims file and past 
medical history, recorded his current complaints, conducted 
appropriate evaluations, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of record.  
The Board, therefore, concludes that these examination reports 
are adequate for the purpose of rendering decisions in the 
instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not 
contended otherwise.

The Veteran was not afforded a VA medical examination for his 
upper torso skeletal condition because no such examination is 
necessary.  38 C.F.R.                   § 3.159(c)(4) (2010); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be 
explained in detail below, the evidence is against a finding that 
the Veteran currently has an upper torso skeletal condition.  
Without evidence of a current disability that is related to his 
military service, an examination is not warranted.

The facts of this case are different than the facts in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held that 
VA erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus.  Significantly, in this case, there is 
scant objective evidence of record that establishes or suggests 
that the Veteran has sought any treatment for his claimed upper 
torso skeletal condition.

The Veteran additionally declined the opportunity to present 
testimony before a Veteran's Law Judge.  Thus, the duties to 
notify and assist have been met.

Analysis

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regarding Hickson element (1), medical evidence of a current 
disability, in order to prevail on the issue of service 
connection, there must be competent evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (finding that a "current disability" means a disability 
shown by competent medical  evidence to exist at the time of the 
award of service connection); McClain v. Nicholson, 21 Vet. App. 
319 (2007) (holding that a current disability exists if the 
diagnosed disability is present at the time the claim is filed or 
during the pendency of the claim, even if the disability resolves 
prior to adjudication); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (finding that in the absence of proof of a present 
disability, there can be no valid claim for service connection 
because Congress has specifically  limited entitlement in this 
manner).

The demonstration of a chronic disease in service requires a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to identify 
its existence.  See 38 C.F.R. § 3.303(b) (2010).

Right Ear Hearing Loss

The Veteran essentially contends that he has a right ear hearing 
loss related to his military service.

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385 (2010).

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  See 38 U.S.C.A.    
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010); 
see also VA Under Secretary for Health letter dated October 4, 
1995 (stating that it is appropriate for VA to consider 
sensorineural hearing loss as an organic disease of the nervous 
system and, therefore, a presumptive disability). 

Regarding Hickson element (1), the Veteran underwent a VA 
audiological examination in July 2007, at which time the VA 
examiner reviewed the Veteran's claims folder and medical files.  
The VA examiner noted the Veteran's current complaints of 
decreased hearing.  The Veteran reported a history of military 
noise exposure and military acoustic trauma of weapons fire, 
explosions, diesel engines, and generators while serving in Iraq.  
An audiological evaluation noted pure tone thresholds, in 
decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
25
20
25

The report also noted findings on the Maryland CNC examination of  
96 percent in the right ear.  

Though the VA examiner concluded that the Veteran's pattern of 
hearing loss was at least as likely as not related to the 
Veteran's military service, the examiner additionally noted that 
the Veteran's right ear hearing loss was not disabling for VA 
compensation purposes.  See 38 C.F.R. § 3.385 (2010).  Indeed, 
none of the auditory thresholds in any of the frequencies is 40 
decibels or greater, and the auditory thresholds in at least 
three of the frequencies are not 26 decibels or greater.  
Additionally, the Veteran's speech recognition score using the 
Maryland CNC test was at 96 percent, or greater than the 94 
percent threshold.  See 38 C.F.R. § 3.385 (2010).

The Veteran has submitted no competent medical evidence contrary 
to the findings cited above.  The Veteran has been accorded ample 
opportunity to furnish medical and other evidence in support of 
his claim, but he has not done so.  See 38 U.S.C.A. § 5107(a) 
(2010) (noting it is a claimant's responsibility to support a 
claim for VA benefits).

To the extent that the Veteran himself believes that his right 
ear hearing loss is disabling for VA purposes, the Board notes 
that the Veteran is competent to provide testimony concerning 
factual matters of which he has first-hand knowledge (i.e., 
experiencing or observing noise exposure and difficulty hearing).  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  The Veteran is not competent, however, to 
determine that a perceived loss of hearing acuity experienced in 
service or at any time after service was of a chronic nature to 
which current disability may be attributed.  Likewise, the 
Veteran is not competent to render an opinion as to whether his 
level of hearing impairment was sufficient to meet the regulatory 
criteria for a hearing loss disability for VA purposes during 
service or shortly thereafter.  Although the Veteran contends 
that he has right ear hearing loss disability related to his 
service, as a layman he is not competent to offer opinions on 
medical diagnosis and causation or offer an opinion that his 
right ear hearing impairment rises to a disability for VA 
purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Accordingly, in the absence of competent medical evidence that a 
right ear hearing loss disability exists, the criteria for 
establishing service connection for right ear hearing loss 
disability have not been established.  38 C.F.R. § 3.303 (2010).

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the claimant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the preponderance 
of the evidence is against the claim.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  
The preponderance of the competent and probative evidence of 
record indicates that the Veteran does not have a disabling right 
ear hearing loss for VA compensation purposes.  Accordingly, 
Hickson element (1), medical evidence of a current disability, 
has not been satisfied, and the claim fails on that basis.  The 
benefit sought on appeal is accordingly denied. 




Upper Torso Skeletal Disability

The Veteran essentially contends that he has an upper torso 
skeletal disability related to his military service.

In July 2006, the Veteran filed a claim for service connection 
for an upper torso skeletal disability.  In an August 2006 
letter, VA asked the Veteran to identify evidence in support of 
the claim for a upper torso skeletal disability.  The Veteran 
provided no lay or medical evidence to support his claim that a 
current upper torso skeletal disability exists.  The Veteran has 
been afforded ample opportunity to present medical evidence in 
support of his claim and has failed to do so.  See 38 U.S.C.A. § 
5107(a) (West 2002) (noting it is the claimant's responsibility 
to support a claim for VA benefits).

The claims file contains no medical records regarding the 
Veteran's alleged upper torso skeletal problems.   The Veteran 
himself provides only scant lay evidence in support of his 
contention of this issue, namely, in his claim, in which he notes 
that he has a disability for his "skeletal area upper torso".  
In his 2007 VA examination for PTSD, the Veteran noted that he 
has joint pain in, among other places, his shoulders and elbows.  
The record is silent as to any further lay evidence regarding his 
purported condition.

The Veteran, as a lay person, is competent to note that he has 
experienced such problems.  See Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994) (noting that the Veteran as a lay person is 
competent to report information of which he has personal 
knowledge, i.e., information that he can gather through his 
senses).  Further, under certain circumstances, lay statements 
may support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competency of evidence differs, however, from the weight and 
credibility assigned to evidence.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the latter is a factual determination that 
addresses the probative value of the evidence to be made after 
the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting 
that "although interest may affect the credibility of testimony, 
it does not affect competency to testify").  In determining 
whether statements submitted by a veteran are credible, the Board 
may consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board therefore notes that while the Veteran's report of 
problems with his upper torso is competent, the Board nonetheless 
finds it not to be credible.  The Veteran has not alleged any 
specific current symptoms associated with his upper torso, nor 
has he offered any VA or private medical records in support of 
the claim.  In the absence of any probative evidence of a current 
upper torso condition, service connection may not be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (finding that service connection cannot 
be granted if the claimed disability does not exist).  A 
preponderance of the evidence is against the claim, and the 
benefit sought on appeal is accordingly denied.

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue. That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b) (West 2002).

PTSD

The Veteran essentially contends that he has PTSD due to an in-
service stressor.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with VA regulations; (2) a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R.           
§ 3.304(f) (2010).  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 
1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2010) (pertaining 
to combat Veterans).

However, if, as in the present case, the record indicates Veteran 
did not engage in combat, his alleged stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f) (2010); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 
(1994).  The regulatory amendment of "credible supporting 
evidence" means that "the Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a non-
combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163.  

Additionally, if a stressor claimed by a Veteran is related to 
the Veteran's "fear of hostile military or terrorist activity" 
and a VA or VA-contracted psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor so long as there is 
not clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear of hostile military or terrorist 
activity" means that "a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, . . . , and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror."  
75 Fed. Reg. at 39,852.  

As noted above, service connection for PTSD requires: (1) medical 
evidence diagnosing the condition; (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  In 
the instant case, an August 2007 VA examiner found that the 
Veteran met the criteria for a diagnosis of PTSD and noted 
traumatic events leading to this diagnosis include combat 
incidents, being in firefights, receiving incoming mortar attacks 
while exploring bunkers at Baghdad International Airport (BIAP), 
and helping to unload bodies at the morgue at BIAP.  As such, 
criteria (1) and (2) of a service connection claim for PTSD have 
been met.  See 38 C.F.R. § 3.304(f) (2010).  The remaining 
question, therefore, is whether there is credible evidence the 
claimed in-service stressor occurred.  

A review of the Veteran's service records reveals no overt 
evidence that the alleged in-service stressors occurred.  As 
noted above, the Veteran's separation documents do not indicate 
the Veteran engaged in combat.  However, the Board observes the 
Veteran has submitted two statements in support of his claim.  In 
these statements, both Sergeant First Class D.A.H. and Staff 
Sergeant J.R.H., each members of the Veteran's convoy, indicate 
that during a September 2008 fuel hauling mission from Camp Cedar 
II to BIAP, their convoy was ambushed by small arms fire from the 
enemy.  In light of the Veteran's statements, as well as those of 
D.A.H. and J.R.H., the Board finds the evidence to be in relative 
equipoise as to whether the Veteran's alleged in-service stressor 
occurred.  As such, deciding all doubt in favor of the Veteran, 
the Board finds that there is evidence to establish the Veteran's 
in-service stressor, namely a convoy ambush, occurred.  See 38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) (noting that a Veteran need only demonstrate 
that there is an "approximate balance of positive and negative 
evidence" in order to prevail).  Therefore, the Board finds that 
the Veteran has satisfied criterion (3) of a service connection 
claim for PTSD.  See 38 C.F.R. § 3.304(f) (2010).

In sum, the record shows a diagnosis of PTSD, medical evidence 
establishing a link between current symptoms and in-service 
stressor, and evidence establishing the in-service stressor 
occurred.  For those reasons, the claim for entitlement to 
service connection for PTSD is granted.


ORDER

Service connection for a right ear hearing loss disability is 
denied.

Service connection for an upper torso skeletal disability is 
denied.

Service connection for PTSD is granted.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


